UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6232


MELVIN CORNNELL DODSON,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:12-cv-00633-JLK-RSB)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Cornnell Dodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Melvin Cornnell Dodson seeks to appeal the district

court’s order treating his petition for a writ of error coram

nobis as an unauthorized and successive 28 U.S.C. § 2254 (2006)

petition, and dismissing it on that basis.                             The order is not

appealable      unless        a     circuit       justice       or     judge       issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(A) (2006);

Reid   v.     Angelone,       369    F.3d     363,      369    (4th    Cir.       2004).      A

certificate        of     appealability           will        not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the      merits,     a   prisoner     satisfies         this    standard      by

demonstrating        that     reasonable          jurists      would       find    that     the

district      court’s     assessment        of    the    constitutional           claims     is

debatable     or     wrong.         Slack   v.     McDaniel,         529   U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Dodson has not made the requisite showing.                            Accordingly, we

deny Dodson’s motions for leave to proceed in forma pauperis,

                                              2
for appointment of counsel, to reverse his conviction, and for a

certificate of appealability, and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3